PER CURIAM.
Following our Order of March 2, 1972, the Public Defender has advised this court that a copy of the trial transcript was forwarded to the appellant under date of February 2, 1972. Therefore this court, proceeding in the manner outlined and recommended by the Supreme Court of the United States in Anders v. California, 386 U.S. 738, 744, 87 S.Ct. 1396, 18 L.Ed.2d 493, has examined the record on appeal, the prepared written statement submitted by the appellant and, on consideration thereof upon full examination of the proceedings, we conclude that the appeal is wholly frivolous. Whereupon the Public Defender’s motion to withdraw is granted and the order or judgment is hereby affirmed.